Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wearable interface”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 1-4, 6-8, 11, 13-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bystritsky (US 2003/0204135) and in view of FDA standard.

3.	Addressing claims 1 and 18-19, Bystritsky discloses an ultrasonic method for treating brain of a user, the method comprising: 
treating brain of the user by delivering, from a wearable interface, transcranial ultrasound at an ultrasound frequency in a range of about 0.02 MHz to about 10.0 MHz at a target site, wherein the wearable interface is worn on the user’s head and includes at least one ultrasonic transducer (see Fig. 3, abstract, [0012-0015] and [0017]);
monitoring the user’s brain activity during the stimulation of the one or more brain circuits (see [0005], [0010], [0018] and [0023]; monitor is done with EEG or fMRI); 
stimulating one or more brain circuits of the user by delivering, from a wearable interface, transcranial ultrasound at an ultrasound frequency in a range of about 0.02 MHz to about 10.0 MHz at a target tissue, wherein the wearable interface is worn on the user’s head and includes at least one ultrasonic transducer (see Fig. 3, abstract, [0012-0015] and [0017]); 
monitoring the user’s brain activity during the stimulation of the one or more brain circuits and modulating one or more of the ultrasound frequency, intensity, a waveform characteristic, or a position of the one or more ultrasonic transducers to adjust the ultrasound being delivered to the user based on the user’s brain activity (see [0005], [0010], [0018] and [0023]; monitor is done with EEG or fMRI; adjust ultrasound parameters, frequency, etc. base on the monitoring);
stimulating one or more brain circuits of the user by delivering, from a wearable interface, transcranial ultrasound at an ultrasound frequency in a range of about 0.02 MHz to about 10.0 MHz at a target tissue, wherein the wearable interface is worn on the user’s head and includes at least one ultrasonic transducer (see Fig. 3, abstract, [0012-0015] and [0017]); 
monitoring the user’s brain activity during the stimulation of the one or more brain circuits with any one of: photoacoustic tomography, functional near-infrared spectroscopy (fNIRS), magnetoencepholography (MEG), 

Bystritsky does not disclose what kind of intensity is used. However, an intensity of between 0.0001 mW/cm2 to about 100 W/cm2 is standard FDA guideline for ultrasound tissue treatment. FDA standard since 1976 discloses other tissue (brain tissue) range of intensity exposure to ultrasound (tissue exposure of intensity mean the intensity at the tissue site) (see page 25; see application’s specification paragraph [0061]; the intensity used is spatial-peak temporal-average intensity or spatial-peak pulse-average intensity). It would have been obvious to one of ordinary skill in the art at the time of the invention that the intensity use would be between 0.0001 mW/cm2 to about 100 W/cm2 because this is FDA safety standard that prevent injury to patient during treatment. More likely the intensity uses is between 94 mW/cm2 to about 190 W/cm2 because this is a range for ultrasound exposure to small organ. 

 	4.	Addressing claims 2-4, 6-7, 11, 13-16 and 20, Bystritsky discloses:
in a controller coupled to the wearable interface, a waveform emitted by the at least one ultrasound transducer (see [0018]);
wherein monitoring comprises any one of photoacoustic tomography, functional near-infrared spectroscopy (fNIRS), magnetoencepholography (MEG), and electroencephalography (EEG) (see [0005], [0010], [0018] and [0023]; monitor is done with EEG or fMRI); 
wherein monitoring comprises monitoring the user’s brain activity from one or more sensors on the wearable interface (see [0005] and [0010]; EEG is monitoring brain activity using electrodes/sensors on the wearable interface);
transmitting information between the wearable interface and one or more remote processors (see [0017-0018]; information is transmitted between the FUP cap and the computer (remote processors));
wherein stimulating one or more brain circuits comprises applying ultrasound to a brain region, wherein the brain region comprises one of: a hippocampal formation, hippocampus proper, amygdala, thalamus, cerebellum, striatum, entorhinal cortex, perirhinal cortex, cerebral cortex, prefrontal cortex, auditory cortex, visual cortex, somatosensory cortex, motor cortex, locus coeruleus, a paraventricular nucleus of the hypothalamus (PVN), adrenal medulla, a pons, basal forebrain, a hypothalamus, tuberomamillary nuclei, basolateral amygdala, ventral tegmental area, medial forebrain bundle, a dorsal raphe nucleus, a mesolimbic pathway, a mesocortical pathway, connections between the medial forebrain bundle (MFB) and the nucleus accumbens, an anterior cingulate cortex (ACC), basolateral amygdala (BLA), or a ventral 
transmitting instructions to the wearable interface to modulate one or more of an ultrasound waveform and a frequency, intensity or waveform characteristic to adjust the ultrasound being delivered to the user based on the user’s brain activity (see [0005], [0010], [0018] and [0023]; monitor is done with EEG or fMRI; adjust ultrasound parameters, frequency, etc. base on the monitoring); 
providing chemical, pharmaceutical, electrical, magnetic or light therapy before, during, or after ultrasound is provided (see [0024] and [0027] use ultrasound treatment concurrently with pharmaceutical agent); 
identifying a brain structure to be activated (see [0002], [0007], [0018], [0023-0025] and [0027]; using images to identify specific points and circuit of the brain and focus ultrasound to that point to activate or deactivate);
directing at least one ultrasound transducer to a brain structure to be activated (see [0002], [0007], [0018], [0023-0025] and [0027]; using images to identify specific points and circuit of the brain and focus ultrasound to that point to activate or deactivate);
providing pulsed ultrasound waveforms (see abstract);
wherein a waveform of the stimulation has a temporal average intensity value ranging between 30 mW/cm2 and 300 mW/cm2 (this is FDA 
wherein the ultrasound intensity at the one or more brain circuits is in a range of 10 mW/cm2 to 500 mW/cm2 (this is FDA standard for exposing small organ to ultrasound (see FDA standard page 25)).

5.	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bystritsky (US 2003/0204135), in view of FDA standard and further in view of Lee et al. (US 2006/0173509 (provided in the IDS)). 

	6.	Addressing claim 5, Bystritsky does not wherein monitoring comprises detecting specific thalamocortical oscillations. However, Lee discloses wherein monitoring comprises detecting specific thalamocortical oscillations (see abstract, [0002], [0026], [0029] and [0032-0033]; detect thalamic/thalomocortical oscillation with EEG sensor). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bystritsky to detect thalamocortical oscillations as taught by Lee because this detect and treat/prevent tremor and/or seizure (see abstract and [0002], use sensor to detect and treat/prevent tremor and/or seizure).

7.	Claims 9-10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bystritsky (US 2003/0204135), in view of FDA standard and further in view of Tosaya et al. (US 2004/0049134 (provided in the IDS)). 

. 

9.	Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bystritsky (US 2003/0204135), in view of FDA standard and further in view of Hillis et al. (US 2009/0222059). 

10.	Addressing claim 12, Bystritsky does not explicitly disclose ultrasound is delivered to the user’s brain to attenuate or terminate seizure activity. However, .

Response to Arguments

Applicant's arguments filed 02/17/21 have been fully considered but they are not persuasive. Applicant argues the references do not disclose the intensity and frequency at the target site. Applicant’s argument is not persuasive because as applicant’s specification paragraph [0035] pointed out only the intensity output of the transducer and the intensity at the target site might be different because of the absorption by the skull. The frequency does not change therefore Bystritsky discloses range of frequency output of the transducer which is the same as frequency at the target site. Examiner pointed out that the intensity is the FDA guidance for small organ tissue site exposure to ultrasound. Applicant argues Furuhata are based on mechanical index and thermal index specifically related to dissolving thrombus. Applicant’s argument is not persuasive because examiner no longer relies on Furuhata. Further, Furuhata pointed in paragraph [0068] that this is a FDA standard for biomedical tissue in general and not just specific to thrombus. Nothing in Furuhata discloses that this intensity range is only apply to .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2009/0099482; see [0068]) and Ultrasound Biosafety Considerations for the Practicing Sonographer and Sonologist (see page 140, second column and second paragraph; the FDA standard since 1976). The intensity in the claims follow FDA safety standard guideline. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793